Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 20, 2021.

Notice of Non-responsive Amendment
	Applicant’s reply filed on September 20, 2021 is not fully responsive to the prior Office Action mailed June 18, 2021 because of the following omission(s) or matter(s): 

	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	37 CFR 1.111(b) states:
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
	
	In response to the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant requested the NSDP rejections be held in abeyance. Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Accordingly, per guidance of MPEP § 804(I)(B)(1), Applicant’s reply is not fully responsive to the prior Office Action. 
	In response to the rejections of the claims under 35 U.S.C. 101 set forth in the previous Office action, Applicant merely indicated that the claims have been amended, thereby obviating the rejections. Applicant failed present arguments specifically pointing out how the language of the claims overcome the rejections. That is, Applicant failed to present arguments how the claim language patentably distinguishes the claimed invention from its naturally occurring counterpart or integrates the judicial exception into a practical application. Accordingly, per 37 CFR 1.111(b), Applicant’s reply is not fully responsive to the prior Office Action. 
	Applicant failed to reply to (1) the rejection of claim 16 under 35 U.S.C. 103 over Fox, Choi, Kawahara, Sogo, Plo, and Bridgeman (page 27 of prior Office action); (2) the rejection of claims 1-5, 8-12, 14-15, 17, and 19 under 35 U.S.C. 103 over Kawahara, Sogo, Fox, Plo, and Choi (page 28 of prior Office action); and (3) the rejection of claim 16 under 35 U.S.C. 103 over Kawahara, Sogo, Fox, Plo, Choi, and Bridgeman (pages 30-31 of prior Office action). Accordingly, Applicant failed to 
	While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.

Amendments
           Applicant's amendments, filed September 20, 2021, is acknowledged. 
	Claims 25 and 27 are cancelled.
	Applicant has amended claims 1, 6, 8-14, 17, 20-22, 24, 26, 29-32.
	Claims 1-24, 26, 28-32 are pending.
Claims 7, 14, 18, 20, 22-24, 26, 28-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6, 8-13, 15-17, 19, and 21 are under examination. 

Election/Restrictions, Necessitated by Amendment
In the prior Office action mailed 06/18/2021, claims 21-24, and 28 were withdrawn from consideration because the claims failed to follow the standards or format of U.S. applications. In papers filed 09/20/2021, Applicant amended claims 21-24, and 28 to follow the standards or format 
	Claim 21 is not withdrawn and is under examination. Claim 21 is considered as being directed to Applicant’s elected invention, Group I, drawn to a cell comprising a recombinant growth factor receptor (rGFR), nucleic acids and vectors encoding the rGFR, and a pharmaceutical composition thereof.
	Claims 22-24, and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. In particular, Applicant’s elected invention is Group I, drawn to a cell comprising a recombinant growth factor receptor (rGFR), nucleic acids and vectors encoding the rGFR, and a pharmaceutical composition thereof; whereas, claims 22-24, and 28 are directed to methods of in vivo cell expansion and adoptive cell therapy, which is independent or distinct from the invention of Group I for the reasons set forth in the Office action mailed 06/18/2021.

	In papers filed 09/20/2021, Applicant amended claim 32 to remove recitation of Applicant’s elected amino acid sequence encoding the rGFR, SEQ ID NO: 5. Therefore, as necessitated by Applicant’s amendment, claim 32 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
 
	In papers filed 09/20/2021, Applicant amended claim 14 to recite “wherein the EC domain does not have a growth factor binding function”. Applicant’s elected amino acid sequence encoding the rGFR is SEQ ID NO: 5, which encodes for the human thrombopoietin receptor (TpoR) comprising a F104S amino acid substitution. See page 8, lines 31-35, of the specification. The specification discloses that growth factor binding function of the EC domain is abolished by Therefore, as necessitated by Applicant’s amendment, claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
	

Priority
	This application is a National Stage of International Application No. PCT/GB2016/053949 filed December 15, 2016, claiming priority based on United Kingdom Patent Application No. GB1522097.3 filed December 15, 2015. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
	Examiner notes that Applicant’s foreign priority document GB1522097.3 filed December 15, 2015 does not provide written support for (1) the amino acid sequences of SEQ ID NOs: 5-10 and (2) the human thrombopoietin receptor (c-mpl) EC domain having a F104S mutation (SEQ ID NO:5). Support for said subject matter can be found in Applicant’s International Application No. PCT/GB2016/053949 filed December 15, 2016, published as WO 2017/103596 A1. 


	Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary 
	One example of such an improperly demarcated trademark is “MACSQuant”, which appears in the present specification on pages 17-18, joining paragraph. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/18/20201 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the mere information in the form of data. Claim 17 recites “A nucleic acid sequence encoding the TpoR of claim 1”. Examiner notes that the claim does not recite a nucleic acid molecule comprising a sequence encoding the TpoR of claim 1. Under the broadest reasonable interpretation, a “nucleic acid sequence” embraces merely the sequence itself rather than a nucleic acid molecule comprising (encoding for) the nucleic acid sequence. That is, the claims embrace mere information, written in the genetic code, which encodes for the TpoR of claim 1.

	Claims 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	With respect to Step 1, the claim recites “A nucleic acid sequence” and therefore is directed to a nucleic acid molecule (product) under the broadest reasonable interpretation, which is a statutory category of invention. 
	With respect to Step 2A, prong one, the judicial exception, the claims are directed to a naturally occurring nucleic acid molecule (law of nature / natural phenomena), and thus directed to a judicial exception. Specifically, claim 17 embraces a nucleic acid molecule encoding for the thrombopoietin receptor (TpoR) of claim 1. It is noted that claim 1 recites four “wherein” clauses in the alternative (lines 6-13). Accordingly, the TpoR of claim 1 minimally requires an extracellular (EC) domain, a transmembrane (TM) domain, and an intracellular (IC) domain from a Janus kinase 
	With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim does not recite additional elements that confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart. In this case, the IC domain of wild-type human Tpo receptor naturally comprises a JAK binding domain, as evidenced by Plo et al. “Genetic Alterations of the Thrombopoietin/MPL/JAK2 Axis Impacting Megakaryopoiesis” Front. Endocrinol. (September 2017), 8:234, 10 pages (see page 2, col. 2).
	Claim 19 recites a vector comprising the nucleic acid molecule of claim 17. Under the broadest reasonable interpretation, a “vector” reads on a chromosome or a chromatid. Accordingly, under the broadest reasonable interpretation, claim 19 reads on a chromosome or a chromatid comprising a gene encoding a wild-type human thrombopoietin (Tpo) receptor, which naturally occurs in cells of the megakaryocyte lineage (as discussed above). For these reasons, claim 19 
	With respect to Step 2B, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself, considered individually or in combination. As discussed under Step 2A, prong two, the claim merely recites a nucleic acid sequence encoding the TpoR of claim 1, which embraces merely a nucleic acid molecule encoding wild-type human Tpo receptor and therefore is not markedly different from its naturally occurring counterpart, as set forth above.
	Thus, claims 17 and 19 are not patent eligible subject matter.


	Claims 1-6, 8-13, 15, and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	With respect to Step 1, the claim is directed to a T cell (product), which is a statutory category of invention. 
	With respect to Step 2A, prong one, the judicial exception, the claims are directed to a naturally occurring T cell (law of nature / natural phenomena), and thus directed to a judicial exception. Specifically, claim 1 recites a T cell comprising a recombinant thrombopoietin receptor (TpoR). It is noted that claim 1 recites four “wherein” clauses in the alternative (lines 6-13). Accordingly, the TpoR of claim 1 minimally requires an extracellular (EC) domain, a transmembrane (TM) domain, and an intracellular (IC) domain from a Janus kinase (JAK) domain. See also claim 6, “wherein the EC domain comprises the human thrombopoietin receptor (c-mpl) EC domain”. Such  and mt TpoR variants in primary human T-cells compared with non-transduced cells. Transduction efficiencies of >90% could be achieved whereas nontransduced cells were 5% positive for TpoR” (emphasis added). Thus, the claims embrace T cells that express wild-type human TpoR (SEQ ID NO:1), which naturally occurs in a subpopulation of naturally occurring primary human T cells as evidenced by the instant application. Examiner notes that although the claims recite a “recombinant” TpoR, the claim does not recite limitations which preclude the wild-type human Tpo receptor, and further the specification expressly identifies SEQ ID NO: 1, which encodes for wild-type human Tpo receptor, as a “recombinant” growth factor receptor (rGFR) (e.g., see page 7, lines 10-12). For these reasons, the claims embrace a cell with no structural or functional difference from naturally occurring T cells comprising the wild-type human Tpo receptor.
	With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The claim does not recite additional elements that confer markedly different characteristics to the judicial exception as compared to its naturally occurring counterpart. In particular, thrombopoietin is the natural ligand of TpoR and Eltrobopag binds to the transmembrane (TM) domain of wild-type human TpoR. See page 2, lines 17-32; pages 7-8, joining paragraph; and page 8, lines 13-15, of the instant specification. The IC domain of wild-type human Tpo receptor naturally comprises a JAK binding domain, as evidenced by Plo et al. “Genetic Alterations of the Thrombopoietin/MPL/JAK2 Axis Impacting Megakaryopoiesis” Front. Endocrinol. (September 2017), 8:234, 10 pages (see page 2, col. 2). 
	Claim 21 recites that the T cell is comprised in a composition together with a pharmaceutically acceptable carrier, diluent or excipient. Under the broadest reasonable interpretation, claim 21 merely embraces the T cell combined with water or a basal cell culture medium, and therefore claim 21 reasonably embraces the mere isolation of the T cell. Isolation of a naturally-occurring product from its natural environment does not confer markedly different characteristics.
	Thus, the additional elements do not confer markedly different characteristics to the judicial exception (claimed T cell) as compared to its naturally occurring counterpart because the additional elements merely recite the structure and function of naturally occurring T cells that express wild-type human TpoR.
	With respect to Step 2B, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself, considered individually or in combination. As discussed under Step 2A, prong two, the claim recites a T cell that comprises a TpoR, which embraces a T cell that comprises wild-type human TpoR and therefore is not markedly different from its naturally occurring counterpart, as evidenced by the instant application which discloses a subpopulation of human primary T cells that naturally express TpoR (Figure 4; page 18, lines 14-17).
	Thus, claims 1-6, 8-13, 15, and 21 are not patent eligible subject matter.
	Note: Removing recitation of “a Janus kinase (JAK) binding domain” in the Markush grouping of the second to last “wherein” clause of claim 1 (lines 9-11) would obviate this rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the rGFR". There is insufficient antecedent basis for this limitation in the claim.

Claims 1-6, 8-13, 15-17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a recombinant thrombopoietin receptor (TpoR) comprising an extracellular (EC) domain, “wherein the TpoR comprises an extracellular point mutation F104S”. Accordingly, the claim recites an EC domain wherein the phenylalanine (F) at position 104 of the EC domain is substituted for a serine (S) residue. The recitation is indefinite for failing to identify the reference sequence or reference polypeptide by which the point mutation F104S is determined. For example, the claim does not recite that the point mutation F104S is in reference to SEQ ID NO: 1 or the human thrombopoietin receptor (c-mpl) EC domain. Accordingly, the phenylalanine (F) at position 104 of the EC domain, which is substituted for a serine (S) residue, clearly lacks 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17, 19, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is directed to a cell comprising a TpoR. Claim 17, dependent on claim 1, recites a nucleic acid sequence encoding the TpoR of claim 1. Thus, claim 17 broadens the scope of claim 1 because claim 17 does not require the cell of claim 1. Rather claim 17 embraces nucleic acid molecules isolated from the cell of claim 1. Accordingly, claim 17 is improper dependent for failing to include all the limitations of the claim upon which it depends.  
Dependent claims 19 and 21 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In papers filed 09/20/2021, Applicant amended claim 12 to recite “wherein the IC and TM domain comprise the sequences of SEQ ID NO: 3 and SEQ ID NO: 4, respectively”. In other words, Applicant has amended claim 12 to recite wherein the intracellular (IC) domain is SEQ ID NO: 3 and the transmembrane (TM) domain is SEQ ID NO: 4. This amendment is considered new matter. The specification discloses that (1) SEQ ID NO: 3 refers to a TM domain and (2) SEQ ID NO: 4 refers to an IC domain. The specification does not reasonably provide written support for a growth factor receptor comprising an IC domain of SEQ ID NO: 3 and a TM domain of SEQ ID NO: 4. For these reasons, claim 12 is considered to be directed to new matter. 


	Claims 1-6, 8-13, 15-17, 19, and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are directed to a recombinant growth factor receptors (rGFR), as referred to as a recombinant thrombopoietin receptor (TpoR), comprising an extracellular (EC) domain, a thrombopoietin receptor (TpoR) transmembrane (TM) domain, and a growth factor receptor intracellular (IC) domain that is expressed on the membrane of a cell (claim 1). Claim 1 further recites that the EC domain (1) does not have group have a growth factor binding function, (2) is from CD34, or (3) comprises the point mutation F104S. It is noted that the limitation wherein the EC domain “does not have group have a growth factor binding function” is not limited to a truncated TpoR EC domain or a TpoR EC domain comprising a F104S point mutation. Rather, under the broadest reasonable interpretation, claim 1 embraces an rGFR comprising any EC domain lacking growth factor binding function. Claim 1 further recites wherein the IC domain is from (1) human growth hormone receptor (HGHR), (2) human prolactin receptor (PrlR), (3) granulocyte colony stimulating factor receptor (GCSFR), (4) granulocyte-macrophage colony stimulating factor receptor (GMCSFR), or (5) a Janus kinase (JAK) binding domain. However, it is noted that each of the “wherein” clauses (lines 6-13 of claim 1) is recited in the alternative. Accordingly, the IC domain of claim 1 is not limited to HGHR, PrlR, GCSFR, GMCSFR, and JAK, but rather embraces any IC domain if one of the alternative “wherein” clauses is fulfilled. Thus, the claims are directed to a broad genus of transmembrane receptors comprising the TM domain of TpoR, a wide breadth of EC domains, and a wide breadth of IC domains, as discussed above. Moreover, claims 13 recites 
	The working examples of the instant specification discloses generating only five species of rGFRs by taking the wild-type (WT) TpoR and (1) replacing the IC domain of WT TpoR with the IC domain of GCSFR (TpoR-GCSFR), (2) replacing the IC domain of WT TpoR with the IC domain of HGHR (TpoR-HGHR), (3) replacing the IC domain of WT TpoR with the IC domain of PrlR (TpoR-PrlR), (4) replacing the EC domain of WT TpoR with the EC domain of CD34 (CD34-TpoR), and (5) introducing a F104S substitution mutation into WT TpoR (TpoR F104S). See pages 18-19 of the specification. The specification further predicted success in generating species TpoR-GCSFR, TpoR-HGHR, and TpoR-PrlR due to structural similarity of GCSFR, HGHR, and PrlR to TpoR (page 18, lines 39-45). However, the specification further discloses that TpoR-GCSFR could not be expressed on the cell surface (page 19, lines 10-13; page 20, lines 27-29), and expression of a priori. It is noted the claims specifically recite a rGFR comprising the IC domain of GCSFR and a rGFR comprising the EC domain of CD34 (page 9 discloses that SEQ ID NO:6 is directed to CD34-TpoR, and SEQ ID NO:7 is directed to TpoR-GCSFR). That is, the claims are expressly directed to species of rGFRs (TpoR-GCSFR and CD34-TpoR) which the working examples of the specification failed to successfully generate. It is further noted that there is no exemplification or attempt in the working examples to generate a species of WT TpoR wherein the IC domain is replaced with the IC domain of GMCSFR, as recited in claim 1. Moreover, the specification does not exemplify any species having as little as 90% identity to SEQ ID NOs: 5-10, as recited in claim 13.  
	It is further noted that claim 12 recites “wherein the IC and TM domain comprise the sequences of SEQ ID NO: 3 and SEQ ID NO: 4, respectively”. In other words, claim 12 recites wherein the intracellular (IC) domain is SEQ ID NO: 3 and the transmembrane (TM) domain is SEQ ID NO: 4. The specification discloses that (1) SEQ ID NO: 3 refers to a TM domain and (2) SEQ ID NO: 4 refers to an IC domain. The specification does not provide any evidence that (1) SEQ ID NO: 3 functions as an IC domain and (2) SEQ ID NO: 4 functions as a TM domain. Accordingly, the specification provides no reasonable expectation of success in generating a functional growth factor receptor comprising an IC domain of SEQ ID NO: 3 and a TM domain of SEQ ID NO: 4, as recited by the claims.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of recombinant transmembrane receptors, as recited in claim 1, and having as little as 90% identity to SEQ ID NOs: 
	Response to arguments: In papers filed 09/20/2021, Applicant argues that the specification points out in paragraph 142 of the specification as published that TpoR-GCSFR and CD34-TpoR could not be detected on the surface of transduced Jurkat cells because of low titer viral particles in Jurkat cells, not because of a failure of the invention. See page 10 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, the specification disclose that TpoR-GCSFR could not be detected on the surface of transduced Jurkat cells or primary human T-cells, and speculates the reason for this deficiency to be due to “issues with this receptor being transported to the plasma membrane” (page 19, lines 10-13, of the specification as originally filed). The specification does not disclose that TpoR-GCSFR could not be detected on the surface of transduced Jurkat cells “because of low titer viral particles in Jurkat cells” as asserted by Applicant. Although the specification speculates that expression of CD34-TpoR was too low to test its functional activity due to “some issues with viral titre which need to be resolved” (page 19, lines 15-16, and page 20, lines 25-27, of the specification as originally filed), the specification expressly discloses a failure to reduce to practice a recombinant TpoR wherein the EC domain of WT TpoR is substituted for the EC domain of CD34 (CD34-TpoR), while retaining the functional properties of being expressed on the cell surface, binding to a TpoR agonist, and inducing cell proliferation, as required by the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6, 8-13, 15, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Fox et al. “F104S c-Mpl responds to a transmembrane domain-binding thrombopoietin receptor agonist: Proof of concept that selected receptor mutations in congenital amegakaryocytic thrombocytopenia can be stimulated with alternative thrombopoietic agents” Experimental Hematology 2010, 38:384–391; in view of U.S. Patent No. 5,498,599 to Choi et al. (published: 1996); Kawahara et al. “Growth promotion of genetically modified hematopoietic progenitors using an antibody/c-Mpl chimera”, Cytokine 55 (2011) 402–408; Sogo et al. “T cell growth control using hapten-specific antibody/interleukin-2 receptor chimera”, Cytokine 46 (2009) 127–136; and Plo et al. “Genetic Alterations of the Thrombopoietin/MPL/JAK2 Axis Impacting Megakaryopoiesis” Front. Endocrinol. (September 2017), 8:234, 10 pages.
This rejection is reiterated with respect to claims 1-6, 8-13, 15, 17, and 19 under the same grounds set forth in the prior Office action, and is newly applied to claim 21 (necessitated by amendment). A response to Applicant’s traversal filed 09/20/2021 follows this rejection.
Fox discloses BaF3 cells (a murine lymphoblastic cell line) engineered to express wild-type (WT) human thrombopoietin receptor (c-Mpl) and a c-Mpl comprising a F104S amino acid substitution mutation. See first two paragraphs of Materials and methods on page 385; see also first two paragraphs of Results on page 386. The instant specification discloses that SEQ ID NO:1 encodes for the amino acid sequence of human thrombopoietin (Tpo) receptor (page 7, lines 19-23), and SEQ ID NO:5 encodes for the amino acid sequence of human Tpo receptor comprising a F104S amino acid substitution mutation (page 8, lines 31-35). Moreover, as evidenced by Choi, SEQ ID NO: 1 is well-known in the art as WT human Tpo receptor (“c-MPL”). SEQ ID NO:1 of the instant 
Fox reports that thrombopoietin receptor agonist (LGD-4665) binding to the transmembrane of human thrombopoietin receptor (c-Mpl) comprising a F104S amino acid substitution mutation (c-Mpl F104S) induces cell proliferation (see Abstract; see also pages 386-388, joining paragraph; and Figure 3). However, Fox does not express c-Mpl F104S in T cells.
Prior to the effective filing date of the instantly claimed invention, Kawahara is considered relevant prior art for teaching a technology “enabling selective expansion of genetically modified cells using an antibody/receptor chimera that can be activated by a specific antigen”. In particular, Kawahara constructed an “antibody/c-Mpl chimera” (engineered growth factor receptor) comprising a single-chain Fv (ScFv) of an anti-fluorescein antibody tethered to the extracellular D2 domain of the erythropoietin, and the transmembrane and cytoplasmic (intracellular) domains of c-Mpl (human thrombopoietin receptor). Kawahara successfully expressed the engineered growth factor receptor in pro-B cell line Ba/F3 and purified mouse hematopoietic stem cells (HSCs). See Abstract; see Figure 1 on page 404. That is, Kawahara utilizes the intracellular domain of c-Mpl for inducing cell proliferation (expansion) in response to agonist binding (see page 403, “To this end, we replaced the cytoplasmic domain of the fluorescein-responsive antibody/receptor chimera with that of c-Mpl to construct an antibody/c-Mpl chimera, because the c-Mpl ligand, thrombopoietin (TPO), is known as a potent cytokine for proliferation of HSCs”).
In addition, prior to the effective filing date of the instantly claimed invention, Sogo is considered relevant prior art for teaching genetically modifying cells to express an engineered growth factor receptor that is the same as Kawahara’s receptor except that the transmembrane and intracellular domains were obtained from the growth factor receptor IL-2R (interleukin-2 receptor), as opposed to c-Mpl. Sogo successfully expressed the construct in pro-B cell line Ba/F3, IL-2-
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute expression of c-Mpl F104S in BaF3 cells (a murine lymphoblastic cell line), with expression of the growth factor receptor in T cells, as taught by Sogo, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to use the engineered growth factor receptor c-Mpl F104S, as taught by Fox, for the expansion of T cells for adoptive immunotherapy, as taught by Sogo. 
With respect to the limitation wherein the IC domain is from a Janus kinase (JAK) binding domain, the intracellular domain of human thrombopoietin receptor (c-Mpl) naturally comprises a JAK binding domain, as evidenced by Plo (see page 2, col. 2). Accordingly, c-Mpl F104S, as disclosed by Fox, reads on said limitation.
With respect to claim 2, as discussed above, the engineered growth factor receptor induces cell proliferation. Accordingly, c-Mpl F104S, as disclosed by Fox, reads on the limitations of claim 2.
With respect to claims 3-5, Eltrombopag binds to the transmembrane domain of human thrombopoietin receptor (c-Mpl), as evidenced by Fox (see pages 384-385, joining paragraph). Accordingly, c-Mpl F104S, as disclosed by Fox, reads on the limitations of claims 3-5.
With respect to claims 10-12, SEQ ID NO: 1 of the instant application encodes for the amino acid sequence of human thrombopoietin receptor (c-Mpl) (page 7, lines 19-23, of the instant prima facie obvious over the cited prior art.
With respect to claim 15, as discussed above, Sogo discloses wherein the T cell is a primary T cell.
With respect to claims 17 and 19, Fox discloses a vector comprising a nucleic acid sequence encoding for the construct (see first paragraph of Materials and methods on page 385). 
With respect to claims 6 and 13, as discuss above, Fox introduces a F104S amino acid substitution mutations into human thrombopoietin receptor (c-Mpl). Also as discussed above, SEQ ID NO: 5 of the instant application encodes for the amino acid sequence of human thrombopoietin receptor (c-Mpl) comprising a F104S amino acid substitution mutation (page 8, lines 31-35). Fox discloses that the growth factor receptor c-Mpl F104S retains the capacity to bind to human thrombopoietin receptor agonist and to induce cell proliferation (survival) (see Abstract; see also pages 386-388, joining paragraph; and Figure 3). Accordingly, c-Mpl F104S, as disclosed by Fox, reads on the limitations of claims 6 and 13.
With respect to claim 21, Fox discloses that the engineered cells were combined with phosphate-buffered saline (PBS) and 0.5% bovine serum albumin (BSA) (page 385, col. 2). Sogo discloses that the engineered growth factor receptor is useful for the expansion of T cells used in adoptive transfer immunotherapy (cancer treatment) by administration of a non-toxic substance specific for the engineered growth factor receptor. See pages 127-128, joining paragraph; see also prima facie obvious over the prior art.
Response to arguments: In papers filed 09/20/2021, Applicant cites two paragraphs of case law, and merely concludes “Applying the law to the instant facts, the references relied upon by the Office Action does not disclose, suggest or enable Applicants' invention”. See page 12 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s argument is deficient for failing to present how the case law applies to the instant facts, or even what “facts” Applicant intends to draw attention to. Applicant’s argument is further deficient for failing to present any particular reasons why Applicant believes that the cited references “does not disclose, suggest or enable Applicants' invention”. Accordingly, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. “F104S c-Mpl responds to a transmembrane domain-binding thrombopoietin receptor agonist: Proof of concept that selected receptor mutations in congenital amegakaryocytic thrombocytopenia can be stimulated with alternative thrombopoietic agents” Experimental Hematology 2010, 38:384–391; U.S. Patent No. 5,498,599 to Choi et al. (published: 1996); Kawahara et al. “Growth promotion of genetically modified hematopoietic progenitors using an antibody/c-Mpl chimera”, Cytokine 55 (2011) 402–408; Sogo et al. “T cell growth control using hapten-specific antibody/interleukin-2 receptor chimera”, Cytokine 46 (2009) 127–136; and Plo et al. “Genetic Alterations of the Thrombopoietin/MPL/JAK2 Axis Impacting Megakaryopoiesis” Front. Endocrinol. (September 2017), 8:234, 10 pages, as applied to claims 1-6, 8-13, 15, 17, 19, and 21 above; and in further view Bridgeman et al. “Building Better Chimeric Antigen Receptors for Adoptive T Cell Therapy” Current Gene Therapy, 2010, 10, 77-90.
This rejection is reiterated with respect to claim 16 under the same grounds set forth in the prior Office action.
With respect to claim 16, as discussed above, Sogo teaches that the engineered growth factor receptor is useful for the expansion of T cells used in adoptive transfer immunotherapy (cancer treatment). See pages 127-128, joining paragraph; see also page 135, second paragraph. Prior to the effective filing date of the instantly claimed invention, Bridgeman is considered relevant prior art for teaching that the principle of engineering T cells used in adoptive immunotherapy (cancer treatment) to express a chimeric antigen receptor (CAR) is well-understood in the art. T cells are engineered to express CARs in order to direct T cell response to cancer cells expressing the targeted cancer antigen. See pages 1-2 of Bridgeman. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the T cell to express a CAR with a reasonable expectation of success because engineering T cells to express a CAR is commonly practiced in the art. An artisan would be motivated to modify the T cell to express a CAR in order to direct T cell response to cancer cells expressing the targeted cancer antigen.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, 15-17, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17/124,922 (reference application; claim set filed: 12/17/2020), as evidenced by Plo et al. “Genetic Alterations of the Thrombopoietin/MPL/JAK2 Axis Impacting Megakaryopoiesis” Front. Endocrinol. (September 2017), 8:234, 10 pages (see page 2, col. 2). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This rejection is reiterated with respect to claims 1-6, 8-13, 15-17, and 19 under the same grounds set forth in the prior Office action, and is newly applied to claim 21 (necessitated by amendment).
Claim 1 of the reference application recites a T or NK cell comprising a recombinant growth factor receptor comprising:
an extracellular (EC) domain,
a thrombopoietin transmembrane (TM) domain, and
a intracellular (IC) domain.
Claim 2 of the reference application recites that binding of the ligand induces proliferation.
Claim 3 of the reference application recites that the ligand is human thrombopoietin, a thrombopoietin receptor agonist, or a tumour associated antigen.
Claim 4 of the reference application recites that the thrombopoietin receptor agonist binds to the TM domain.
Claim 5 of the reference application recites that the thrombopoietin receptor agonist is Eltrombopag or Romiplostim.

Claim 8 of the reference application recites that the IC domain is human thrombopoietin receptor (c-mpl). The IC domain of human Tpo receptor naturally comprises a JAK binding domain, as evidenced by Plo et al. “Genetic Alterations of the Thrombopoietin/MPL/JAK2 Axis Impacting Megakaryopoiesis” Front. Endocrinol. (September 2017), 8:234, 10 pages (see page 2, col. 2).
Claim 8 of the reference application recites that the IC domain is selected from human growth hormone receptor, human prolactin receptor, human thrombopoietin receptor (c-mpl), GCSF receptor, and GM-CSF receptor.
Claim 13 of the reference application recites wherein the recombinant growth factor receptor comprises SEQ ID NO: 5. Residues 1-635 of SEQ ID NO: 5 of the reference application shares 100% identity to SEQ ID NO: 1 of the instant application (wild-type human thrombopoietin receptor). Residues 492-513 of SEQ ID NO: 5 of the reference application further shares 100% identity to SEQ ID NO: 3 of the instant application, and residues 514-635 of SEQ ID NO: 5 of the reference application shares 100% identity to SEQ ID NO: 4 of the instant application. 
Claim 16 of the reference application recites that the T cell is selected from a Tumour Infiltrating Lymphocyte (TIL) a T Regulatory Cell (Treg) or a primary T cell.
Claim 17 of the reference application recites that the T or NK cell further comprising a recombinant T-cell receptor (TCR) and/or Chimeric Antigen Receptor (CAR).
Claim 20 of the reference application is directed to a nucleic acid sequence encoding the recombinant growth factor receptor.
Claim 22 of the reference application is directed to a vector which comprises the nucleic acid sequence encoding the recombinant growth factor receptor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633